DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.  Applicant’s sole argument is that Ambekar contains “no teaching or suggestion of operating and monitoring wake effects of a wind turbine operating in an overrated state.”  Examiner respectfully disagrees.  
As a first point, Applicant has completely failed to address the combination of references, instead making arguments based solely on the disclosure of Ambekar and summarily asserting that Spruce fails to cure the alleged deficiencies.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, paragraph [0029] of Ambekar states the following:
Moreover, as independent optimization of the wind turbines may further aggravate wake effects, it is desirable to configure operation of the wind turbines 102 such that the farm-level power output, AEP, and/or fatigue loads in the wind farm 100 remain within corresponding designated thresholds. Particularly, it is desirable to continually adjust the control settings of each of the interacting wind turbines 102 based on varying values of wake parameters such as wind velocity and direction in real-time such that farm-level performance goals are consistently achieved (emphasis by Examiner).

	It is clear from the passage that Ambekar contemplates continual evaluation and adjustment of operational parameters in real time for the purposes of achieving farm-level performance goals.  While Ambekar does not explicitly discuss the over-rating of wind turbines within the wind farm, fatigue loads and farm-level power output are clearly considered in the optimization of parameters.
	Spruce discloses operation of a wind farm for the purposes of increasing overall power output efficiency by selectively over-rating wind turbines while avoiding fatigue loading that would reduce the operation lifetime (i.e., “fatigue life”) of the wind turbines.  See, e.g., “FIRST EXAMPLE” detailed in paras. [0200-214].  
	As both references are drawn toward the optimization of wind farm operations, Examiner finds the references to be analogous.  Since the references are analogous, one of ordinary skill would readily appreciate that the method of Spruce clearly falls within the stated goals of Ambekar.  Examiner therefore found that it would have been obvious to one of ordinary skill (prior to the effective filing date) to modify Ambekar to include control steps for determining a LUE and operation of the wind turbines thereupon, as taught by Spruce, for the purposes of further increasing the operational efficiency of Ambekar.  Examiner notes that Applicant has not provided even a singular suggestion or argument that the combination is in any way improper (beyond the baseless and summary assertion that Spruce fails to cure alleged deficiencies in Ambekar).
	Having established that the references may be properly combined, the newly added limitations merely result from Examiner’s proposed modification and combination.  As previously discussed, Ambekar discloses the monitoring of wake effects in real time.  As modified, Ambekar includes steps for over-rating the wind turbine.  As previously mentioned above, Ambekar recognizes that “independent optimization of the wind turbines may further aggravate wake effects,” such as those which would result from over-rating a wind turbine as taught by the combination of references.  If there is an excessive wake felt by a downwind turbine, Ambekar discloses adjustment of the upwind turbine to mitigate the wake effects felt by the downwind turbine (e.g., para. [0049]).  Thus, Examiner finds that the combination of record already contemplates the newly added limitations.
	To further clarify, the combination discloses monitoring wake effects in real time, thus Ambekar’s generic teaching of monitoring wake effects would inherently include wake effects “due to at least the wind turbine operating in the overrated state” as recited by the amended limitations. If the downwind turbine detects an excessive wake, upwind turbines (including those which are overrated) are adjusted to mitigate the wake effects (Ambekar para. [0049]).  Thus, the combination also discloses “a case that a downstream wind turbine detects wake effects above a … threshold level, generating a control signal for the first wind turbine operating in the overrated state, the control signal requesting a decrease in generated wake from the first wind turbine, wherein the first wind turbine operating in the overrated state comprises an upstream wake relationship with the downstream wind turbine, and controlling the first wind turbine operating in the overrated state in accordance with the generated control signal.”
	As the combination of references clearly contemplates the presently amended limitations, Examiner finds the claims as amended to be properly rejected under said combination of references.  Applicant has argued independent claim 11 in conjunction with claim 1, and asserts the remaining dependent claims are allowable by virtue of dependency.  As neither of claims 1 nor 11 can considered allowable in view of Ambekar and Spruce, Examiner finds the rejection of claims 2-17 to remain proper (as amended, where applicable).
	In addition to the above, the present amendments to claims 1 and 11 raise new issues under §112, as detailed below.  Since claims 2-7 and 9-17 depend from these independent claims, all of the claims are also rejected under §112.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 11, Applicant has amended each claim to now recite “monitoring wake effects due to at least the wind turbine operating in the overrated state at each of the wind turbines….”  Examiner finds that the quoted limitation may be interpreted in the following ways: (1) monitoring only those wake effects resulting from operating the wind turbine in the overrated state (i.e., ignoring any wake effect that would result from operation at or under rated speed and only accounting for wake generated by the overrated operation); (2) initiating the monitoring of wake effects only after the first wind turbine is placed in the overrated state (i.e., no monitoring wake effects unless a wind turbine is being overrated); or (3) monitoring all wake effects within the wind farm continuously.  
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BP AI 2008).  Since the amended limitations are amenable to two or more plausible claim constructions, rejection of claims 1 and 8 (as amended) under §112 is proper.  For purposes of examination (see below) and discussion (see above), Examiner has interpreted the limitation in accordance with option 3.
	In addition to the above, claims 1 and 11 are also rejected for lack of clarity due to the recitation of “due to at least the wind turbine operating in the overrated state….”  Examiner notes that there is no recitation of “a wind turbine operating in the overrated state,” but instead the claims recite “operating a first turbine wind turbine in an overrated state….”  As such, the amended limitation should instead read “monitoring wake effects due to at least the first wind turbine operating in the overrated state” or similar.  Appropriate corrections are required.  
	Claims 2-10 and 12-17 depend from either of claims 1 or 17 and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0308416 (“Ambekar”) in view of U.S. Patent Application Publication No. 2018/0187649 (“Spruce”).
Regarding claim 1, Ambekar discloses:
A method for controlling a wind energy farm (title, abstract), the wind energy farm comprising two or more wind turbines (e.g., FIG 3), the method comprising:
determining a wake state of the wind energy farm, including determining wake chains defining wake relationships among the wind turbines of the wind farm under the current wind conditions (FIG 3; para. [0042]);
monitoring wake effects at each of the wind turbines (farm-level predictive wake model accounts for wake effects at each turbine in the farm; in order to produce a “farm-level wake model,” the model must continually account for each wind turbine and changes in the wake produced); 
in the case that a downstream wind turbine experiences wake effects above a predefined wake threshold level, generating a control signal for at least one wind turbine having an upstream wake relationship with the downstream wind turbine, the control signal requesting a decrease in generated wake (para. [0044], “farm control subsystem uses the farm-level predictive wake model to selectively adjust one or more control settings of the wind turbines for a constrained optimization of the desired performance goals … while maintaining fatigue loads on individual wind turbines below a designated threshold”; see also para. [0049], “estimated wake interactions are then used to adaptively control settings such as rotor speed and/or an alignment of blades of the upstream wind turbines”; thus, if fatigue loads on a downstream turbine would exceed a designated threshold, the upstream wind turbine would be controlled to reduce wake effects on the downstream turbine); and
controlling the wind turbines of the wind energy farm in accordance with the generated control signals (para. [0049]).
	
Ambekar does not explicitly disclose determination of a lifetime usage estimate (“LUE”) for any of the wind turbines or the over-rating of a turbine if its LUE is below a predefined threshold.  As a result, Ambekar also fails to teach monitoring wake effects “due to at least the wind turbine operating in the overrated state” as recited by the amended claim.  Spruce does, however, contemplate controls based (in part) on fatigue life of the turbines (e.g., para. [0044]).

	Spruce discloses a method of controlling a wind farm having two or more wind turbines (title, abstract, FIG 1B), the method including: for at least one of the wind turbines of the wind energy farm, estimating a lifetime usage (para. [0202]), based on an accumulated load measure for the wind turbine (implicit to any teaching of a lifetime usage estimate), and in the case that the estimated lifetime usage is below a predefined lifetime usage limit, operating the wind turbine in an over-rated state (paras. [0201-204]; paras. [0212-213]; “[t]he amount of over-rating applied is controlled such that … the fatigue life of the turbine is only used up at the end, and preferably only just at the end, of the predetermined turbine life”; this is an implicit teaching that, when the LUE is below a predetermined limit, the wind turbine is operated in an over-rated state).

	Because Ambekar already contemplates control based on accumulated fatigue life of a wind turbine and Spruce merely discloses a particular method of calculated the accumulated fatigue life and control of over-rated based thereupon, Examiner finds that it would have been obvious to one of ordinary skill in the art (prior to the effective filing date) to modify Ambekar to utilize the LUE and over-rating controls of Spruce because the LUE and over-rating control of Spruce has art recognized suitability for the intended purpose of controlling a wind farm based on measured fatigue life.  To clarify, Spruce teaches, and thus recognizes, a method of determining a method of measuring fatigue life consumed and subsequent control of a wind turbine based on the measured fatigue life consumption.  Thus, the method of Spruce is suitable for the generic control (based on fatigue life) disclosed by Ambekar.  See MPEP §2144.07.
Regarding claim 2, the combination of Ambekar in view of Spruce (“the first combination”) discloses the limitations as set forth in claim 1 and Ambekar further discloses monitoring loads on one or more parts of the wind turbines (paras. [0087-88] discuss continual monitoring of at least some wake parameters; paras. [0043-44] discuss the adjustment of operational parameters to “minimize” or “maintain” fatigue loads with respect to designated thresholds; thus, Ambekar must at least implicitly teach that loads on one or more parts of the wind turbines are [continuously] monitored).
Regarding claim 3, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses detection of wake effects at the wind turbines of the wind energy farm (in order to create a farm-level wake model, Ambekar must “detect” wake effects at each of the wind turbines of the wind farm).
Regarding claim 4, the first combination discloses the limitations as set forth in claim 1 and Spruce further discloses the lifetime usage estimation comprising steps of: measuring or estimating a bending moment of the wind turbine (para. [0202]; “[t]he loads a given component experiences (be they bending moments, temperatures, forces or motions for example) may be measured and the amount of component fatigue life calculated), calculating a fatigue load on the wind turbine, based on the measured or estimated bending moment (para. [0202]), and comparing the calculated fatigue load to an expected fatigue load on the wind turbine (para. [0202]; “[b]ased on [LUEs], individual turbines can then be operated in such a way as to not exceed their design limits; this is at least an implicit teaching that the calculated fatigue load is compared against an expected fatigue load, the expected fatigue load correlating to the design limits), based on the age of the wind turbine (every fatigue load estimation is based, at least in part, on the age of the wind turbine [component] as estimated fatigue life is an estimate of fatigue life remaining; to obtain a remaining fatigue life, one must know what the total fatigue life is and how much has been consumed – that which is consumed is inherently “based on the age of the wind turbine” because consumption occurs as the turbine ages).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 4 and Spruce further discloses the bending moment being a tower bottom bending moment (para. [0322-0326] discuss the measurement of fatigue life on various components in a wind turbine, including the tower; in measuring tower fatigue life, Spruce suggests measurement based on tower stress; tower stress is effectively “a bending moment” on the tower; when measuring tower bend, the most optimal place to place a sensor would be at the bottom of the tower).  
Regarding claim 6, the first combination discloses the limitations as set forth in claim 4 and Spruce further discloses calculation of the fatigue load using a rainflow count (para. [0323]).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 4 and Spruce further discloses re-estimating lifetime usage (para. [0208]) for a variety of reasons (e.g., definition of a new target lifetime, or how consumption of fatigue life changes during operation, see para. [0212]) with an overall goal of having fatigue life of the wind turbine be consumed just at the end of the turbine life (para. [0213]).  Examiner therefore finds that Spruce implicitly teaches re-estimation of a lifetime usage in the case a wind turbine is operated in an over-rated state and, when the estimated lifetime usage exceeds a limit, ceasing operation in the over-rated state.
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses the central wind energy farm controller identifying at least one wind turbine of the wind energy farm that has an upstream wake relationship with a downstream wind turbine, based on the determined wake state of the wind energy farm (Ambekar’s farm-level wake model identifies chains of turbines having wake effects on a downstream wind turbine), and the central wind energy farm controller generating a control signal for at least one of the identified wind turbines and forwarding the controls to the turbines (para. [0043]).
The first combination does not explicitly disclose the downstream wind turbine forwarding a wake detected signal to a central wind energy farm controller, the signal indicated the downstream wind turbine has detected wake effects above a predefined wake threshold.  Examiner notes, however, that the farm-level wake model of Ambekar would integrate this type of control because the model estimates real-time wake effects for all of the turbines on the farm.  Thus, if the downstream turbine would experience a wake effect exceeding a predefined threshold (e.g., permissible fatigue loads), Ambekar would subsequently control the upstream wind turbines to mitigate the negative wake effects (see, e.g., para. [0044]).
Thus, the difference between Ambekar and the instant claims is a matter of where the wake effects are detected and how a signal exceeded threshold is transmitted.  Put different, the difference amounts to making the prior art farm-level wake model controller and sensors separable into individual wind turbine controllers and sensors.  The courts have previously held that “if it were desirable for any reason” to make an element separable, it would be obvious to make it separable for the same reason.  See In re Dulberg, 289 F.2d, 522, 523 (CCPA 1961).  Here, it would be desirable to make the farm-level controller and sensors separable for the purposes of providing wake detection redundancy in the event of a failure in the farm level controller or sensors precluded such detection at the farm controller level.  As such, Examiner finds it would have been obvious to modify Ambekar to include means for wake detection and transmission of an associated signal at each of the wind turbines in order to provide wake detection redundancy to the wind farm.
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses at least one of the generated control signals request[s] a decrease in power production of the upstream wind turbine (because Ambekar discloses an optimization including increases and decreases to power based on limitations such as fatigue life, it is implicit to Ambekar that at least one control signal would request a decrease in power, e.g., switching from an over-rated power mode to a normal power mode).
Regarding claim 10, the first combination discloses the limitations as set forth in claim 1 and Ambekar further discloses “identifying at least one wind turbine which does not have an upstream wake relationship with any of the other wind turbines” (see, e.g., Ambekar FIG 3, turbine T1 or T4) and Spruce further discloses a LUE of “all turbine components” (para. [0202]) which includes all wind turbines.  
Regarding claim 11-17, Applicant recites a wind energy farm (i.e., a system) having a plurality of wind turbines and a control system configured to implement the method of claims 1-7.  As the first combination discloses the method according to claims 1-7, and each of the references additionally discloses a wind energy farm having a plurality of wind farms, Examiner finds that the rejection of claims 1-7 applies, mutatis mutandis, to the subject matter of claims 11-17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832